DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a matrix droplet extruder, classified in B01L9/52.
II. Claims 9-20, drawn to a sample analysis device, classified in B01L2400/0487
III. Claim 21, drawn to a method of operation of a sample analysis device, classified in G01N2035/1034.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention as claimed have materially different designs and modes of operation. Specifically, no components of the matrix droplet extruder (such as a casing, reagent container, pneumatic connector and droplet matrix extrusion surface) of invention I are required in invention II and no components of the sample analysis system of invention II (such as the pneumatic actuator and analysis module) are required in invention I. Furthermore, the inventions as claimed do not encompass 
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used practice another and materially different process. For instance, the matrix droplet extruder could be used to pneumatically transfer samples or reagents rather than for a process of operating a sample analysis device.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product. .For instance, the sample analysis system of invention II could be used to pneumatically transfer samples or reagents rather than just processing the sample simply through successive stations (as described in invention III).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
The inventions have acquired a separate status in the art in view of their different classification 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Morey Wildes on 3/9/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Furthermore, it is noted that claims 1-8 (elected without traverse) would be in condition for allowance with an examiner’s amendment to claims 1 and 6. Such an examiner’s amendment was approved on 3/11/2021 and is included below to place the application in condition for allowance 
This means that the application is in condition for allowance except for the presence of claims 9-21 directed to inventions non-elected without traverse.  Accordingly, claims 9-21 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Morey Wildes on 3/11/2021.
The application has been amended as follows: 

a casing; 
one or a plurality of reagent containers; 
a plurality of pneumatic connectors on the casing that are each connectable to a corresponding docking station connector of a plurality of pneumatic docking station connectors of a docking station that is connectable to a pneumatic generator controllable by a controller, wherein the controller is configured to controllably provide pneumatic pressure to one or more of said plurality of the pneumatic docking station connectors; 
a droplet matrix extrusion surface with an array of perforations; and 
a liquid management chip having a network of dispensing channels for dispensing one or more reagents from said one or a plurality of reagent containers through the array of perforations, and a pneumatic control network comprising pneumatic channels and gates, whichconfigured to be controlled by application of the pneumatic pressure to the gates via the pneumatic channels to enable or block dispensing said one or more reagents to repeatedly generate a matrix of droplets when applying the pneumatic pressure to said one or more reagents                                                      

Claim 6 (currently amended): A matrix droplet generator comprising: 
a pneumatic pressure generator; 
a controller configured to control the pneumatic pressure generator; 
a docking station having a plurality of pneumatic docking station connectors connected to the pneumatic pressure generator; and 

a casing; 
one or a plurality of reagent containers; 
a plurality of pneumatic connectors on the casing that are each connectable to a corresponding docking station connector of the plurality of pneumatic docking station connectors, and wherein the controller is programmed to controllably provide pneumatic pressure to one or more of said plurality of the pneumatic docking station connectors; 
a droplet matrix extrusion surface with an array of perforations; and 
a liquid management chip having a network of dispensing channels for dispensing one or more reagents from said one or a plurality of reagent containers through the array of perforations, and a pneumatic control network comprising pneumatic channels and gates, whichconfigured to be controlled by the pneumatic pressure to enable or block dispensing said one or more reagents using the pneumatic pressure to repeatedly generate a matrix of droplets.


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Peck et al (US PGPub 2004/0203173) teaches a matrix droplet extruder (referred to as "Apparatus", see [0051] and Figure 1, feature 100) comprising: a casing 
However, Peck et al neither teaches nor fairly suggests a matrix droplet extruder comprising a plurality of pneumatic connectors on the casing that are each connectable to a corresponding docking station connector of a plurality of pneumatic docking station connectors of a docking station that is connectable to a pneumatic generator controllable by a controller, wherein the controller is programmed to controllably provide . 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JENNIFER WECKER/Primary Examiner, Art Unit 1797